DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I, figures 1A-1F, claims 1-24, in the reply filed on 06/15/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Pant (9842241).

    PNG
    media_image1.png
    374
    628
    media_image1.png
    Greyscale


As to claim 1, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
1. (Original) An apparatus comprising: a package substrate (layers 300,305,310); an integrated circuit device 394/395 coupled to a surface of the package substrate; a first material 315 on the surface of the package substrate, the first material contacting one or more lateral sides of the integrated circuit device, the first material extending at least to a surface of the integrated circuit device opposite the package substrate; two or more separate fins 335 over a surface of the integrated circuit device, the two or more fins 335 comprising a second material having a different composition than the first material; and a third material 361 having a different composition than the second material, the third material over the surface of the integrated circuit device and between the two or more fins 335.  

As to claim 2, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
2. (Original) The apparatus of claim 1, wherein the second material has a higher thermal conductivity than the first material.  

As to claim 3, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
3. (Original) The apparatus of claim 1, wherein the third material opposite the integrated circuit device is coplanar with a surface of the second material opposite the integrated circuit device.  

As to claim 4, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
4. (Original) The apparatus of claim 1, wherein the first material has an interface opposite the surface of the integrated circuit device coplanar with interfaces of the two or more fins 335.  

As to claim 5, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
5. (Original) The apparatus of claim 1, wherein the third material has a different composition than the first material.  

As to claim 6, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
6. (Original) The apparatus of claim 1, further comprising an air gap 360 between the two or more fins 335.  

As to claim 8, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
8. (Original) The apparatus of claim 1 wherein the fins 335 comprise wirebond stubs.  

As to claim 9, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
9. (Original) The apparatus of claim 1 wherein the fins 335 comprise at least one of: copper, aluminum, or phase change material.  

As to claim 10, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
10. (Original) The apparatus of claim 1 wherein the two or more fins 335 are directly in contact with locations on the surface of the integrated circuit device 394/395 associated with relatively higher heat production.  

As to claim 11, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
11. (Original) The apparatus of claim 1, further comprising a thermally conductive coating over the two or more fins 335 and the third material.  

As to claim 12, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
12. (Original) The apparatus of claim 1, further comprising a memory device 396 coupled with the surface of the integrated circuit device 394/395.  

As to claim 13, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
13. (Original) The apparatus of claim 12, further comprising a fin 335 over the memory device, the fin 335 over the memory device having an interface coplanar with interfaces of the two or more fins 335.  

As to claim 14, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
14. (Original) The apparatus of claim 13, wherein the fin over the memory device is separated from the memory device by the first material.  

As to claim 15, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
15. (Original) An integrated circuit device package comprising: a package substrate 300,305, 310; an integrated circuit device 394/395 coupled with contacts on a surface of the package substrate; mold material 315 on the surface of the package substrate, the mold material contacting one or more lateral sides of the integrated circuit device, the mold material 315 extending at least to a surface of the integrated circuit device opposite the package substrate; two or more separate fins 335 directly on the surface of the integrated circuit device, the two or more fins 335 comprising highly thermally conductive material; fin pattern material directly on the surface of the integrated circuit device adjacent the two or more fins 335, the fin pattern material comprising material having a lower thermal conductivity than that of the two or more fins 335; thermal interface material over the fins 335 and fin pattern material; and a heat spreader in contact with the thermal interface material.  

As to claim 16, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
16. (Original) The integrated circuit device package of claim 15, wherein the two or more fins 335 are directly in contact with locations on the surface of the integrated circuit device associated with relatively higher heat production.  

As to claim 17, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
17. (Original) The integrated circuit device package of claim 15, wherein the fin pattern 335 material is the mold material 315.  

As to claim 18, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
18. (Original) The integrated circuit device package of claim 15, wherein the fin pattern 335 material comprises metallic ink.  

As to claim 19, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
19. (Original) The integrated circuit device package of claim 15, wherein the two or more fins 335 comprise one or more of: copper, aluminum, or phase change material.  

As to claim 20, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
20. (Original) A system comprising: a system board 300, 305, 310; a memory coupled with the system board; and an integrated circuit device package coupled with the system board, the integrated circuit device package comprising: a package substrate 300,305,310; an integrated circuit device 394/395 coupled with contacts on a surface of the package substrate; mold material 315 on the surface of the package substrate, the mold material 315 contacting one or more lateral sides of the integrated circuit device, the mold material extending at least to a surface of the integrated circuit device opposite the package substrate; two or more separate fins 335 directly on the surface of the integrated circuit device, the two or more fins 335 comprising highly thermally conductive material; and fin 335 pattern material directly on the surface of the integrated circuit device adjacent the two or more fins 335, the fin pattern 335 material comprising material having a lower thermal conductivity than that of the two or more fins 335.  

As to claim 21, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:

21. (Original) The system of claim 20, wherein the two or more fins 335 are directly in contact with locations on the surface of the integrated circuit device associated with relatively higher heat production.  

As to claim 22, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
22. (Original) The system of claim 20, wherein the mold material extends beyond the surface of the integrated circuit device to a surface coplanar with surfaces of the two or more fins 335. 

As to claim 23, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses: 
23. (Original) The system of claim 20, wherein the fin pattern material comprises wirebond stubs.  

As to claim 24, figures 3G-3I, col 6-col 7, lines 1-55, Pant discloses:
24. (Original) The system of claim 20, wherein the two or more fins 335 comprise one or more of: copper, aluminum, or phase change material.   

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7. (Original) The apparatus of claim 1, wherein the fins comprise metallic nanoparticles and cured adhesive.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813